Order entered October 31, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01125-CV

                  IN THE INTEREST OF S.C. AND K.C., CHILDREN

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-11-16417

                                         ORDER
       Before the Court is Bruce E. Bagelman’s October 30, 2018 unopposed motion for leave

to withdraw as counsel for appellant. We GRANT the motion and DIRECT the Clerk of the

Court to remove Bagelman as appellant’s counsel. All future communications shall be directed

to appellant at

       Highland Capital Management, L.P.
       300 Crescent Court, Suite 700
       Dallas, Texas 75201
       (972) 628-4100.



                                                    /s/   DAVID EVANS
                                                          JUSTICE